Citation Nr: 0600075	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee, with decreased range of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating action that 
continued a 10 percent rating for service-connected traumatic 
arthritis of the left knee, with decreased range of motion.

The veteran filed a Notice of Disagreement (NOD) in July 
2003, and the RO issued a Statement of the Case (SOC) in 
December 2003.  The veteran perfected his appeal by filing a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in March 
2004.

The veteran initially requested a hearing before the Board at 
the RO, and a hearing was scheduled for November 2004.  
However, the veteran personally notified the RO in November 
2004 that he did not wish to testify; accordingly, his 
hearing was cancelled.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1953 to March 1955.  

2.  In December 2005, the Board received from the RO a death 
certificate confirming that the veteran had died on August 
[redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendancy of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


